Citation Nr: 0028633	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's claims for service connection for a right 
shoulder disorder and a low back disorder were previously 
denied by the RO in a decision of February 1981, and the 
veteran did not file an appeal.

2.  In decisions of April 1985, January 1988, and May 1991, 
the Board found that no new and material evidence had been 
presented to reopen the claims for service connection for a 
right shoulder disorder and a low back disorder.  

3.  The RO again denied the claims in decisions of January 
1995 and March 1996.

4.  The additional evidence received since the March 1996 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.

5.  The veteran has presented an account of injury to his 
right shoulder and low back in service, evidence of current 
disabilities affecting the right shoulder and low back, and 
competent medical evidence suggesting a link between the 
injury in service and the current disorders of the right 
shoulder and low back.




CONCLUSION OF LAW

New and material evidence has been received, and the claims 
for service connection for a right shoulder disorder and a 
low back disorder are reopened and are well grounded.  
38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for service connection for a right 
shoulder disorder and a low back disorder were previously 
denied by the RO in February 1981, and the veteran did not 
appeal.  Therefore, that decision became final.  The evidence 
which was of record at that time included the veteran's 
available service medical records which did not contain any 
references to disorders of the right shoulder or low back.  
The report of a medical examination conducted in August 1967 
for the purpose of his separation from service shows that 
clinical evaluation of the upper extremities and spine were 
normal.  A claim form submitted by the veteran in November 
1972 did not include any references to disorders of the right 
shoulder or low back.  A VA hospital summary dated in 
November 1972 shows that the veteran was admitted with a 6 to 
7 year history of having a bulging non-tender mass on the 
left arm secondary to a shrapnel injury.  The mass was 
excised during the hospitalization.  The diagnosis was lipoma 
left arm.  Again, however, there was no mention of the right 
shoulder or low back.

Also of record were outpatient medical treatment records from 
Rynol A. Dahlman, M.D.  A record dated in September 1967 
shows that the veteran reported that he had lots of pain in 
the right shoulder.  He said that he had been injured in 
Vietnam when a land mine exploded.  The shoulder reportedly 
was dislocated at that time and had dislocated several times 
since then.  The veteran was given medication and advised to 
use hot packs.  He was told that if it was not improved he 
would probably have to start physical therapy on the right 
shoulder.  A record dated in June 1969 shows that the veteran 
was treated for an injury to the right thumb which occurred 
while playing football.  The record contains no mention of 
the right shoulder or low back.  A record dated in February 
1970 shows that the veteran had been involved in an auto 
accident and had tenderness at the biceps attachment of the 
right shoulder.  An x-ray of the right shoulder performed in 
February 1970 revealed that the bones and joints appeared to 
be within normal limits.  A record dated in November 1974 
shows that the veteran reported having pain in the right 
lumbosacral region which had its onset earlier that month.  
The impression was sacroiliac strain.  A record dated in 
January 1975 shows that the veteran reported that he had 
discomfort in his back in the area below the scapular region.  
The diagnosis was myositis.  A record dated in August 1977 
shows that the veteran reported that his right shoulder had 
been injured a month earlier, and had been re-injured a day 
earlier.  He had tenderness at the biceps insertion.  He was 
treated with ice packs.  The impression was acute tendonitis.  
A record dated in January 1979 shows that the veteran 
reported having severe back pain for two months.  An x-ray of 
the lumbar spine was normal.  A letter from Dr. Dahlman dated 
in July 1980 summarized the contents of the foregoing 
treatment records.  

A VA hospital summary dated in June 1980 reflected that the 
veteran was a construction worker who had sustained a 
shoulder injury 12 years earlier and had repeated shoulder 
dislocations since then.  He said that he was usually able to 
relocate his shoulder with traction and had complained on 
occasion of numbness and paresthesia of the right hand with 
dislocation.  During the hospitalization, the veteran 
underwent a Breslow procedure.  The diagnoses were (1) 
chronic right shoulder dislocation and (2) status post 
Breslow procedure.  

The report of an orthopedic examination conducted by the VA 
in November 1980 shows that the veteran stated that he first 
dislocated his right shoulder in Vietnam in 1967 while 
falling and that he had 12 shoulder dislocations since then.  
Regarding his low back, the veteran said that he injured his 
back in 1967 at the same time that he injured his shoulder.  
He said that he had been pushed down by the force of a 
grenade.  He said that he had some pain in his right foot but 
had neglected to have any therapy at that time.  Over the 
previous three of four years, he had some low back pain with 
radiation into the lower extremities.  Following examination, 
the impression was mild right L4-S1 radiculopathy; no 
objective evidence of neurological deficit or disuse of that 
limb.  

In the rating decision of February 1981, the RO noted that 
the veteran's service medical records and his original claim 
filed in November 1972 were negative for references to the 
right shoulder and low back.  The RO concluded that a right 
shoulder injury and a back condition were not shown during 
military service.  Accordingly, service connection was denied 
for those disorders

Subsequently, in June 1983, the veteran attempted to reopen 
his claims for service connection for a right shoulder 
disorder and a low back disorder.  The additional evidence 
presented at that time included a chronology of events dated 
in June 1983 in which the veteran recounted a history of 
sustaining injuries to the right shoulder and low back in 
combat in Vietnam, lay statements, and a letter from Dr. 
Dahlman dated in May 1983 in which he stated that he felt 
that the etiology of the veteran's substantial orthopedic 
difficulties stemmed from his tour of duty in Vietnam.  A 
letter from Kevin M. Ehrhart, M.D., dated in June 1983 
contained a similar opinion.  He reportedly had treated the 
veteran since January 1983.  

The RO concluded in a decision of August 1983 that the 
additional evidence was not new and material to reopen the 
claims.  The veteran was subsequently afforded a VA 
examination in January 1984 in which he related his low back 
disorder and right shoulder disorder to injuries in service.  
He also submitted a copy of a Purple Heart award certificate 
dated in January 1984 reflecting that he had been wounded 
during May 1967.  An associated document shows that the 
Purple Heart was issued based on a statement from the 
veteran's former commanding officer.  The statement from the 
commanding officer dated in April 1983 indicates that the 
veteran was among those wounded in a land mine explosion in 
May 1967, but that the officer did not recall the extent of 
the veteran's injuries.  The veteran testified in support of 
his claim during a hearing held at the RO in June 1984.  The 
veteran also submitted letters which he reportedly sent home 
from Vietnam in which he reported being treated for a right 
shoulder injury and a back injury.  

The RO again confirmed the previous denials in a decision of 
October 1984.  The veteran perfected an appeal, but in a 
decision of April 1985, the Board also found that the veteran 
had not presented new and material evidence to reopen his 
claims.  In April 1985, the veteran requested reconsideration 
of the decision.  Subsequently, in August 1986, the Board 
remanded the case for additional development.  A field 
examination was performed in 1986.  Subsequently, in a 
decision of January 1988, the Board again confirmed the 
denial of the veteran's claims.  

In October 1988, the veteran again attempted to reopen his 
claim by submitting a medical statement from Ronald S. 
Kvitne, M.D.  The RO denied that request in November 1988.  
The veteran subsequently submitted additional medical 
statements from Verne L. Brechner, M.D., dated in September 
1988, and Stuart Fisher, M.D., dated in November 1988.  The 
RO again confirmed the denial in January 1989.  In May 1989, 
the veteran submitted another letter from Dr. Dahlman.  The 
RO again confirmed the denial in September 1989.  The veteran 
perfected an appeal, but in a decision of May 1991, the Board 
again confirmed the denial of his claims.  The Board noted 
that the veteran had submitted additional medical statements, 
but concluded that the statements were based on history 
provided by the veteran unsupported by clinical documentation 
demonstrating chronic, inservice right shoulder and back 
pathology.  The Board also noted that clinical records 
previously submitted (by Dr. Dahlman) did not demonstrate 
continuous treatment for the right shoulder and back 
subsequent to the veteran's separation from active duty.  

In May 1992, the veteran again requested that his claim be 
reopened.  In January 1993, he submitted duplicate copies of 
much of the previously considered evidence and photographs of 
surgical scars on his right shoulder.  In a decision of 
December 1993, the RO again denied the veteran's claim.  The 
veteran subsequently submitted a written statement dated in 
April 1993 from Paul G. Linaweaver, M.D, FACP, FACOEM, which 
was to the effect that the veteran's present condition was 
the expected natural progression from his initial combat 
injuries.  He also submitted a letter dated in May 1992 from 
Kevin M. Ehrhart, M.D., which contains a similar opinion.  In 
a decision of January 1995, the RO again denied the claims.

In September 1995, the veteran again requested that his 
claims be reopened.  He submitted duplicate copies of 
previously considered evidence.  In March 1996, the RO again 
denied the claims.    

Finally, in October 1997, the veteran again requested that 
his claim be reopened.  The RO denied that request, and the 
veteran perfected this appeal.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist has been 
met.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge at 1363. 

The additional evidence which has been presented since the 
decision by the Board in includes a medical opinion from John 
M. Adams, Jr., M.D., dated in September 1997 which includes 
the following information:

This 42-year-old Vietnam veteran is seen for an 
Independent Orthopedic Examination.

HISTORY:
This man as you know suffered injuries to his right 
shoulder and low back while in combat on active 
duties in Vietnam in May of 1967.  This man 
suffered a shrapnel injury to his right shoulder 
with a dislocated shoulder as well as a crushing 
injury to the intervertebral disc in his low back.  
He was treated at a local evac hospital in Vietnam 
for these injuries.  

The patient has subsequently returned to the United 
States where he has a long history of progressive 
pain and disability related to both of these 
injuries.  He has multiple surgeries on his right 
shoulder as well as his low back and continues to 
have pain and limited motion in both his shoulder 
and lumbar spine.

This man's history of previous medical evaluations 
are well documented in the records.

I have had an opportunity to review not only the 
records relating to his initial injury, but also to 
his follow up treatment and care by Dr. Ehrhart, 
Dr. Dahlman, and Dr. Kivitne.  

I have also reviewed a letter from a Dr. Paul 
Linaweaver Jr. a retired Captain of the Medical 
Corps of the United States Navy.  This letter is 
dated April 8, 1993.

EXAMINTION
Examination of the right shoulder reveals multiple 
scars and atrophy of the musculature of his right 
shoulder with a limited range of motion, abduction 
to 110 degrees with weakness and atrophy of his 
shoulder muscles.

Examination of the lumbar spine reveals a swell-
healed incision in the midline.  He has a limited 
range of motion of the lumbar spine to 70 to 80 
percent of normal.  He has no significant leg pain 
and neurologic examination of both lower 
extremities is normal.


X-RAYS:
X-rays of the right shoulder reveal degenerative 
arthritic changes in the shoulder with an 
abnormally shaped humeral head and bone spurs 
present.  

X-rays of the lumbar spine revealed a surgical 
fusion between L5 and S1.  There is also some 
degenerative changes at the L4-L5 disc level.

IMPRESSION
1.  Status post open shrapnel wound to the right 
shoulder with dislocation of the right shoulder.
2.  Crushing injury to the intervertebral disc in 
the lumbar spine.

TREATMENT:
This man has had appropriate and necessary 
treatment for his injuries over the years.  He, 
however, remains significantly symptomatic with 
pain and limited motion of his right shoulder as 
well as pain and limited motion of the lumbar 
spine.

It seems clear to me that this man's current 
symptoms are related to his initial injuries which 
occurred in Vietnam in May of 1967, and what we are 
seeing now is a natural progression of the 
degenerative changes which would be expected to 
occur following these injuries.

With consideration of the foregoing competent medical 
evidence specifically associating the veteran's current 
disorders with his service, the Board concludes that the 
additional evidence is new and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of the veteran's disability.  See Molloy v Brown, 9 
Vet. App. 513 (1996), in which the Court held that a medical 
opinion that the veteran's alleged back injury in service 
could be a contributing factor to his current symptomatology 
was new and material evidence to support reopening of his 
service connection claim.  Therefore, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted and the claims for service connection for a right 
shoulder disorder and a low back disorder are reopened.  
38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  The claimant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  If not, the claim must 
be denied and there is no further duty to assist the 
appellant with the development of evidence pertaining to that 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has presented an account of injury to his right 
shoulder and low back disorder in service, evidence of a 
current disability, and competent medical evidence suggesting 
a link between the injury in service and the veteran's 
current disorder of the right shoulder disorder and low back 
disorder.  A well-grounded claim need only be supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  The Board finds that such a 
claim is presented with respect to the current a right 
shoulder disorder and a low back disorder.  Accordingly, the 
Board concludes that the claim for service connection for a 
right shoulder disorder and a low back disorder is well-
grounded.

ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for a right 
shoulder disorder is granted and the claim is well grounded.  
To this extent only, the appeal is granted.

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for a low back 
disorder is granted and the claim is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that not all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board finds that an examination might be useful in 
determining the likelihood of a causal relationship between 
the veteran's current disabilities and his period of service.  
In view thereof, the Board has determined that the appellant 
should be afforded a VA examination for the purpose of 
obtaining a fully informed medical opinion regarding the 
relationship between the veteran's current disorders of the 
right shoulder and low back and his period of service.  
Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the 
relationship, if any, between the 
veteran's current disabilities and the 
claimed injuries in service.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the veteran's service medical 
records, the post-service treatment 
records from Dr. Dahlman dated from 
September 1967 and later, and the June 
1983 letter from the veteran in which he 
recounted his alleged injuries in 
service.  The examiner should offer an 
opinion as to whether there is adequate 
objective evidence to conclude that the 
injuries alleged to have occurred in 
service resulted in his current right 
shoulder and low back disorder.  In 
particular, the examiner should comment 
on whether there is adequate medical 
evidence of continuity of symptomatology 
between service and the present date.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board. 

2.  After the development requested above 
has been completed, the RO should again 
review the record and determine whether 
the claim for service connection for 
right shoulder disorder and a back 
disorder may now be granted.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 



